Case 2:19-cv-14146-KM-ESK Document 36 Filed 05/31/19 Page 1 of 10 PageID: 385




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

LOUISIANA HEALTH SERVICE & INDEMNITY
COMPANY D/B/A BLUE CROSS AND BLUE
SHIELD OF LOUISIANA, and HMO LOUISIANA,
INC., on behalf of themselves and all others similarly
situated,

       Plaintiffs,
v.                                                       CIVIL ACTION NO. 1:19-cv-00474

JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

       Defendants.

MAYOR AND CITY COUNCIL OF BALTIMORE, on
behalf of itself and all others similarly situated,

       Plaintiffs,
v.
                                                         CIVIL ACTION NO.: 1:19-cv-00605
JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

       Defendants.

IRON WORKERS DISTRICT COUNCIL
(PHILADELPHIA and VICINITY) HEALTH
BENEFIT PLAN, on behalf of itself and all those
similarly situated,

       Plaintiffs,

v.                                                       CIVIL ACTION NO.: 1:19-cv-00642

JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

       Defendants.




                                                     1
Case 2:19-cv-14146-KM-ESK Document 36 Filed 05/31/19 Page 2 of 10 PageID: 386




KENTUCKY LABORERS DISTRICT COUNCIL
HEALTH AND WELFARE FUND, on behalf of itself
and all those similarly situated,

         Plaintiffs,

v.
                                                               CIVIL ACTION NO.: 1:19-cv-00658
JANSSEN BIOTECH, INC., JANSSEN ONCOLOGY,
INC., JANSSEN RESEARCH & DEVELOPMENT,
LLC, and BTG INTERNATIONAL LIMITED,

         Defendants.


                            PLAINTIFFS’ MEMORANDUM IN SUPPORT OF
                                 MOTION FOR CONSOLIDATION

          Plaintiffs Louisiana Health Service & Indemnity Company d/b/a Blue Cross and Blue

 Shield of Louisiana (BCBSLA), HMO Louisiana, Inc. (HMOLA), Mayor and City Council of

 Baltimore (Baltimore), Iron Workers District Council (Philadelphia and Vicinity) Health Benefit

 Plan (Iron Workers), and Kentucky Laborers District Council Health and Welfare Fund

 (Kentucky Laborers), (collectively, the purchasers), on behalf of themselves and the proposed

 class of purchasers of the drug Zytiga (abiraterone acetate) and its A/B-rated generic equivalent,

 jointly move this Court to consolidate four related pending actions, and any future related action

 filed in this district, for all purposes pursuant to Federal Rule of Civil Procedure 42(a).1

                       I.     BACKGROUND AND PROCEDURAL POSTURE

          On April 18, 2019, BCBSLA and HMOLA filed an action on behalf of themselves and a

 proposed class of individuals and entities who purchased or provided reimbursement for some or




     1
      Counsel discussed this motion in advance of its filing, but defense counsel were unable to
 respond as to their possible unopposed position prior to the motion being filed.



                                                       2
Case 2:19-cv-14146-KM-ESK Document 36 Filed 05/31/19 Page 3 of 10 PageID: 387




all of the purchase price of Zytiga (abiraterone acetate) and its A/B-rated generic equivalents.2

The complaint alleges that in July 2015, Janssen Biotech, Inc., Janssen Oncology, Inc., Janssen

Research & Development, LLC, and BTG International Limited (collectively, the defendants),

engaged in sham patent litigation designed to delay and prevent generic competition. The patent

litigation was a sham because, as the PTO initially (and repeatedly) found, the PTAB repeatedly

found, and the District of New Jersey found, the patent upon which the defendants relied to block

competition beyond December 13, 2016 was so obvious it never should have been granted in the

first place. In fact, the patent only issued because, in pressing a “commercial success” argument

to overcome the repeated PTO rejections, Janssen failed to highlight a prior “blocking patent”

that called its entire commercial success argument into question. In May 2019, the Federal

Circuit upheld the PTAB’s finding that the patent was obvious.3 But because of the defendants’

filing and pursuit of the July 2015 sham litigation, the purchasers (a) were prevented from

purchasing a generic version of Zytiga from at least October 2017 (and possibly as early as

December 14, 2016) until November 2018 and (b) have been forced to pay substantially higher

prices for brand Zytiga since then.

        On May 16, 2019, Baltimore filed a similar action, also in this district, naming the same

defendants, detailing the same misconduct, and asserting the same causes of action as the

BCBSLA/HMOLA complaint.4 On May 24, 2019, Iron Workers District Council (Philadelphia




    2
      Louisiana Health Service & Indemnity Co., v. Janssen Biotech, Inc., et al., 19-cv-00474
(E.D. Va. April 18, 2019).
    3
     In light of this conclusion, the PTAB did not opine on the alternative grounds for
obviousness that the District of New Jersey had found.
    4
     Mayor and City Council of Baltimore v. Janssen Biotech, Inc., et al., 19-cv-00605 (E.D.
Va. May 16, 2019).



                                                     3
Case 2:19-cv-14146-KM-ESK Document 36 Filed 05/31/19 Page 4 of 10 PageID: 388




and Vicinity) Health Benefit Plan filed a similar complaint.5 And on May 28, 2019, Kentucky

Laborers District Council Health and Welfare Fund did the same.6 All four pending purchaser

actions name the same defendants, detail the same misconduct, and assert the same causes of

action.

          II.     CONSOLIDATION OF THE PURCHASER ACTIONS IS PROPER

          Federal Rule of Civil Procedure 42(a) permits the consolidation of two or more cases

where, as here, the matters involve “a common question of law or fact.” 7 In such instances, the

court may: (1) join for hearing or trial any or all matters at issue in the actions; (2) consolidate

the actions; or (3) issue any other orders to avoid unnecessary cost or delay.8 Here, all four

actions allege the same facts – that the defendants pursued litigation in which they knew they

could not prevail for the purpose of delaying generic competition to Zytiga – and assert the same

claims, under the same state and federal laws, on behalf of the same proposed class, and against

the same defendants.

          “Policies of judicial economy generally favor the consolidation of related actions.”9 Thus,

consolidation may be “the most efficient and convenient resolution” when, for example,




    5
     Iron Workers District Council (Philadelphia and Vicinity) Health Benefit Plan v. Janssen
Biotech, Inc., et al., 19-cv-00642 (E.D. Va. May 24, 2019).
    6
       Kentucky Laborers District Council Health and Welfare Fund v. Janssen Biotech, Inc., et
al., 19-cv-00658 (E.D. Va. May 28, 2019).
    7
        Fed. R. Civ. P. 42(a).
    8
        Id.
    9
      Eldridge v. McCabe, Weisberg & Conway, LLC, CIV.A. RDB-12-00287, 2012 WL
1416642, at *1 (D. Md. Apr. 23, 2012); Coyne & Delaney Co. v. Selman, 98 F.3d 1457, 1473
(4th Cir. 1996) (the “substantial overlap” between two related cases required consolidation in
“the interests of justice”).



                                                       4
Case 2:19-cv-14146-KM-ESK Document 36 Filed 05/31/19 Page 5 of 10 PageID: 389




evidence and witnesses overlap.10 Whether consolidation is warranted in cases that involve

common questions of law or fact is a determination that falls within the discretion of the court.11

          The Fourth Circuit directs a district court, in deciding a motion under Rule 42(a), to

balance “specific risks of prejudice and possible confusion” against practical considerations

including the costs and burdens of duplicative litigation on all involved: the court, the parties,

and the witnesses.12 Given the four cases’ common questions of law and fact – they involve the

same allegations of sham litigation against the same parties – there is no risk of prejudice or

confusion by consolidating the cases into a single action. Indeed, consolidation will avoid

duplicative motions and briefing, and permit efficiency and consistency in the prosecution of the

cases.

          To best accomplish this, all pleadings relating to the Zytiga purchaser class actions

should bear the caption outlined in the accompanying proposed order, note that they are related

to “All Zytiga Purchaser Class Actions,” and be filed in Docket 19-cv-00474. Any new filings in,

or transferred to, this Court that purport to be brought on behalf of a class of Zytiga purchasers

should be deemed consolidated unless an objection is filed within fourteen (14) days of the

transfer or filing and the objection is sustained.




    10
       See Saudi Basic Indus. Corp. v. Exxonmobil Corp., 194 F. Supp. 2d 378 (D.N.J. 2002)
vacated on other grounds by Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 364 F.3d 102 (3d
Cir. 2004).
    11
      A/S J. Ludwig Mowinckles Rederi v. Tidewater Const. Co., 559 F.2d 928, 933 (4th Cir.
1977) (“District courts have broad discretion under Fed. R. Civ. P. 42(a) to consolidate causes
pending in the same district.”); Arnold v. E. Air Lines, Inc., 681 F.2d 186, 192 (4th Cir. 1982)
(same); Good v. Am. Water Works Co., Inc., CIV.A. 2:14-01374, 2014 WL 2481821, at *2
(S.D.W. Va. June 3, 2014) (same).
    12
         See Arnold v. E. Air Lines, 681 F.2d 186, 193 (4th Cir. 1982).



                                                       5
Case 2:19-cv-14146-KM-ESK Document 36 Filed 05/31/19 Page 6 of 10 PageID: 390




       Accordingly, the purchasers request consolidation of the related actions in accordance

with the proposed order. If the Court grants the motion to consolidate, the purchasers also

request this Court’s approval to file a single, consolidated class action complaint on behalf of the

purchasers and the proposed class as a means of streamlining the proceedings – and are prepared

to file the consolidated class action complaint immediately.

                                     III.    CONCLUSION

       For these reasons, and as set forth in the accompanying Proposed Order, the purchasers

respectfully request that this Court order the consolidation of these cases for all purposes and

permit the filing of a consolidated class action complaint.

   Dated: May 31, 2019                                Respectfully submitted,

                                                     /s/William H. Monroe, Jr.
                                                     William H. Monroe, Jr. (VSB No. 27441)
                                                     Marc C. Greco (VSB No. 41496)
                                                     Kip A. Harbison (VSB No. 38648)
                                                     Michael A. Glasser (VSB No. 17651)
                                                     William D. Moore, III (VSB No. 77097)
                                                     Anders T. Sleight (VSB No. 84458)
                                                     GLASSER AND GLASSER, P.L.C.
                                                     Crown Center, Suite 600
                                                     580 East Main Street
                                                     Norfolk, VA 23510
                                                     Telephone: (757) 625-6787
                                                     Facsimile: (757) 625-5959
                                                     bill@glasserlaw.com
                                                     marcg@glasserlaw.com
                                                     kip@glasserlaw.com
                                                     michael@glasserlaw.com
                                                     wmoore@glasserlaw.com
                                                     asleight@glasserlaw.com

                                                     Local Counsel for Plaintiffs Louisiana
                                                     Health Service & Indemnity Company d/b/a
                                                     Blue Cross and Blue Shield of Louisiana,
                                                     HMO Louisiana, Inc. and the Proposed
                                                     Class

                                                     Thomas M. Sobol



                                                     6
Case 2:19-cv-14146-KM-ESK Document 36 Filed 05/31/19 Page 7 of 10 PageID: 391




                                        Lauren G. Barnes
                                        Gregory T. Arnold
                                        Bradley J. Vettraino
                                        HAGENS BERMAN SOBOL SHAPIRO
                                        LLP
                                        55 Cambridge Parkway, Suite 301
                                        Cambridge, MA 02142
                                        Telephone: (617) 482-3700
                                        Facsimile: (617) 482-3003
                                        tom@hbsslaw.com
                                        lauren@hbsslaw.com
                                        grega@hbsslaw.com
                                        bradleyv@hbsslaw.com

                                        James R. Dugan II (pro hac vice
                                        forthcoming)
                                        David S. Scalia (pro hac vice forthcoming)
                                        THE DUGAN LAW FIRM, LLC
                                        One Canal Place, Suite 1000
                                        365 Canal Street
                                        New Orleans, LA 70130
                                        Telephone: (504) 648-0180
                                        Facsimile: (504) 648-0181
                                        jdugan@dugan-lawfirm.com
                                        dscalia@dugan-lawfirm.com

                                        Counsel for Plaintiffs Louisiana Health
                                        Service & Indemnity Company d/b/a Blue
                                        Cross and Blue Shield of Louisiana, HMO
                                        Louisiana, Inc. and the Proposed Class

                                        Allison N. Pham
                                        Jessica Chapman
                                        Charles A. O’Brien
                                        LOUISIANA HEALTH SERVICE &
                                        INDEMNITY COMPANY, D/B/A BLUE
                                        CROSS AND BLUE SHIELD OF
                                        LOUISIANA
                                        5525 Reitz Avenue
                                        P.O. Box 98029
                                        Baton Rouge, LA 70809
                                        Telephone: (225) 295-2199
                                        Facsimile: (225) 297-2760

                                        Counsel for Plaintiffs Louisiana Health
                                        Service & Indemnity Company d/b/a Blue




                                        7
Case 2:19-cv-14146-KM-ESK Document 36 Filed 05/31/19 Page 8 of 10 PageID: 392




                                        Cross and Blue Shield of Louisiana, HMO
                                        Louisiana, Inc.

                                        Sharon K. Robertson (pro hac vice
                                        forthcoming)
                                        Donna M. Evans (pro hac vice forthcoming)
                                        COHEN MILSTEIN SELLERS & TOLL PLLC
                                        88 Pine Street, 14th Floor
                                        New York, NY 10005
                                        Telephone: (212) 838-7797
                                        Facsimile: (212) 838-7745
                                        srobertson@cohenmilstein.com
                                        devans@ cohenmilstein.com

                                        Christopher J. Cormier (pro hac vice
                                        forthcoming)
                                        BURNS CHAREST LLP
                                        5290 Denver Tech Center Pkwy., Suite 150
                                        Greenwood Village, Colorado 80111
                                        Telephone: (720) 630-2092
                                        ccormier@burnscharest.com

                                        Warren T. Burns (pro hac vice forthcoming)
                                        Spencer Cox
                                        BURNS CHAREST LLP
                                        900 Jackson Street, Suite 500
                                        Dallas, Texas 75201
                                        Telephone: (469) 904-4550
                                        wburns@burnscharest.com
                                        scox@burnscharest.com

                                        Amanda Klevorn (pro hac vice forthcoming)
                                        BURNS CHAREST LLP
                                        65 Canal Street, Suite 1170
                                        New Orleans, Louisiana 70130
                                        Telephone: (504) 799-2845
                                        lwright@burnscharest.com

                                        Counsel for Plaintiff the Mayor and City
                                        Council of Baltimore and the Proposed Class

                                        Andre M. Davis (Pro hac vice forthcoming)
                                        Suzanne Sangree (Pro hac vice forthcoming)
                                        City of Baltimore Department of Law
                                        City Hall, Room 109
                                        100 N. Holiday Street




                                        8
Case 2:19-cv-14146-KM-ESK Document 36 Filed 05/31/19 Page 9 of 10 PageID: 393




                                        Baltimore, MD 21202
                                        Telephone: (443) 388-2190
                                        Andre.Davis@baltimorecity.gov
                                        Suzanne.Sangree2@baltimorecity.gov

                                        Counsel for Plaintiff the Mayor and City
                                        Council of Baltimore


                                        Joseph H. Meltzer
                                        Terence S. Ziegler
                                        Donna Siegel Moffa
                                        KESSLER TOPAZ MELTZER & CHECK
                                        LLP
                                        280 King of Prussia Road
                                        Radnor, PA 19087
                                        Telephone: (610) 667-7706
                                        Facsimile: (610) 667-7056
                                        jmeltzer@ktmc.com
                                        tziegler@ktmc.com
                                        dmoffa@ktmc.com

                                        Counsel for Plaintiff Iron Workers District
                                        Council (Philadelphia and Vicinity) Health
                                        Benefit Plan and the Proposed Class


                                        Joe P. Leniski, Jr.
                                        J. Gerard Stranch, IV
                                        James G. Stranch, III
                                        BRANSTETTER, STRANCH &
                                        JENNINGS, PLLC
                                        223 Rosa Parks Ave. Suite 200
                                        Nashville, TN 37203
                                        Telephone: 615/254-8801
                                        Facsimile: 615/255-5419
                                        joeyl@bsjfirm.com
                                        gerards@bsjfirm.com
                                        jims@bsjfirm.com
                                        *Pro hac vice motions pending

                                        Counsel for Plaintiff Kentucky Laborers
                                        District Council Health and Welfare Fund
                                        and the Proposed Class




                                        9
Case 2:19-cv-14146-KM-ESK Document 36 Filed 05/31/19 Page 10 of 10 PageID: 394




                                    CERTIFICATE OF SERVICE

       I hereby certify that on May 31, 2019, I electronically filed the foregoing with the Clerk of

the Court using the CM/ECF system, which will send a notification of such filing (NEF) to all

counsel of record who have made a formal appearance.

       Dated: May 31, 2019                           /s/ William H. Monroe, Jr.
                                                     William H. Monroe, Jr. (VSB No. 27441)




                                                    10
